Exhibit 10.2

 

RETENTION AGREEMENT

 

THIS RETENTION AGREEMENT (this “Agreement”) is made and entered into as of
May 8, 2012, by and among Jerry L. Schaffner (the “Executive”), Hilltop Holdings
Inc., a Maryland corporation (the “Purchaser”), and Meadow Corporation, a
Maryland corporation and a direct, wholly owned subsidiary of the Purchaser (the
“Company”).

 

WITNESSETH THAT:

 

The Company and the Purchaser have determined that it is in the best interests
of the Purchaser and its shareholders to assure that the Company and its
affiliates will have the continued dedication of the Executive following the
transaction (the “Merger”) contemplated by the Agreement and Plan of Merger,
dated as of May 8, 2012, by and among the Purchaser, the Company and
PlainsCapital Corporation, a Texas corporation (“Seller”), as it may be amended
from time to time (the “Merger Agreement”).  Therefore, in order to accomplish
these objectives, the Executive, the Company and the Purchaser desire to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive, the Company and the Purchaser as
follows:

 

1.                                       Effective Date.  The “Effective Date”
shall mean the date on which the Effective Time (as defined in the Merger
Agreement) of the Merger occurs.  If the Effective Time shall not occur, this
Agreement shall be null and void ab initio and of no further force and effect.

 

2.                                       Employment Period.  The initial term of
the Executive’s employment hereunder will commence on the Effective Date and end
on the second anniversary of the Effective Date (the “Initial Employment
Period”), unless terminated earlier pursuant to Section 5 of this Agreement;
provided, however, that as of the first anniversary of the Effective Date and on
each subsequent anniversary of the Effective Date (each a “Renewal Date”), the
Employment Period will automatically be extended for a one-year period such that
it will expire two years from the applicable Renewal Date (the “Renewal
Period”), unless either the Executive or the Purchaser provides the other party
with at least 90 days’ written notice prior to the Renewal Date of the
then-current Employment Period of his or its intention not to further extend the
Employment Period (the Initial Employment Period and each subsequent Renewal
Period, if any, shall constitute the “Employment Period”, unless terminated
earlier pursuant to Section 5 of this Agreement).

 

3.                                       Positions and Duties.

 

(a)                                  During the Employment Period, the Executive
shall (i) serve as the President and Chief Executive Officer of PlainsCapital
Bank, a wholly owned subsidiary of the Company (the “Bank”), with such
authority, power, duties and responsibilities as are commensurate with the
positions set forth above and as are customarily exercised by a person with
responsibility for the business and operations of an organization of a similar
size and nature as the Bank; (ii) report directly to the Board of Directors of
the Bank and the Board of

 

--------------------------------------------------------------------------------


 

Directors of the Company (the “Company Board”); and (iii) perform his duties at
the Company’s headquarters in Dallas, Texas.

 

(b)                                 During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of his attention and time during
normal business hours to serving in the positions described in
Section 3(a) above and shall perform his duties faithfully and efficiently. 
Notwithstanding the foregoing provisions of this Section 3(b), the Executive may
(i) serve as a director, trustee or officer or otherwise participate in
not-for-profit educational, welfare, social, religious and civic organizations;
(ii) serve as a director of any for-profit business, with the prior consent of
the Purchaser Board (which consent shall not be unreasonably withheld); and
(iii) acquire passive investment interests in one or more entities, to the
extent that such other activities do not inhibit or interfere with the
performance of his duties under this Agreement or, to the knowledge of the
Executive, conflict in any material way with the business or policies of the
Purchaser, the Company or any affiliate thereof.  In the event that Executive is
serving as a director of or otherwise participating in any not-for-profit entity
that does not inhibit or interfere with the performance of his current duties
and does not conflict in any material way with the business or policies of the
Purchaser, the Executive may continue to conduct such activities.  As used in
this Agreement, the term “affiliates” shall include any company controlled by,
controlling or under common control with the Purchaser, the Company or the Bank,
as applicable.

 

4.                                       Compensation.  Subject to the terms of
this Agreement, during the Employment Period, the Executive shall be compensated
for his services as follows:

 

(a)                                  Base Salary.  During the Employment Period,
the Executive shall receive an annual base salary of $525,000 (“Annual Base
Salary”).  The Annual Base Salary may be increased (but not decreased) from time
to time by the Board of Directors of the Purchaser (the “Purchaser Board”), or a
committee thereof (the “Compensation Committee”), in its sole discretion and
shall be payable in cash at the times consistent with the Bank’s general
policies regarding compensation of executive employees, but in all events no
less frequently than monthly.  For purposes of this Agreement, after any
increase, “Annual Base Salary” shall refer to the increased amount.

 

(b)                                 Annual Bonus.  With respect to each fiscal
year of the Company ending during the Employment Period, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) as determined by the
Compensation Committee in its discretion and subject to the terms of the bonus
plan applicable to the Executive.  Notwithstanding the immediately preceding
sentence, if net income applicable to common shareholders of the Company as
determined in accordance with GAAP (but before any costs and expenses related to
the Merger) and less dividends on the preferred stock originally issued to the
U.S. Treasury for the fiscal year then ended is equal to or greater than $15.0
million, the Annual Bonus for any given year shall be an amount that is not less
than the average bonus paid to the Executive by the Seller or its subsidiaries
in respect of the three completed calendar years immediately preceding the
Effective Date.  Any earned Annual Bonus shall be paid to the Executive pursuant
to the terms of the applicable bonus plan as in effect from time to time,
subject to deferral by the Purchaser

 

2

--------------------------------------------------------------------------------


 

or the Executive pursuant to an arrangement that meets the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(c)                                  Purchaser Equity Awards.  During the
Employment Period, the Executive shall be eligible to receive equity awards in
respect of Purchaser common stock as determined by the Compensation Committee. 
The Compensation Committee anticipates adopting a new equity compensation
program in respect of Purchaser common stock in connection with the consummation
of the Merger, subject to approval of the shareholders of the Purchaser.

 

(d)                                 Employee and Fringe Benefits.  During the
Employment Period, the Executive shall be eligible to participate in the
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as such employee benefits are provided to the other
senior executives of the Company (the “Peer Executives”) from time to time;
provided that the Company shall provide the Executive with vacation time and use
of aircraft and an automobile allowance, each at the same level as those
benefits were available to the Executive immediately prior to the Effective
Date.  The Executive shall continue to be entitled to the benefits under the
Life Insurance Endorsement Method Split Dollar Plan Agreement, dated March 5,
2009, as amended. During the Employment Period, the Executive shall continue to
have access to the country club that was available to him through the Seller’s
or one of its subsidiaries’ membership prior to the Effective Date, and,
following the Employment Period, the Company will use its reasonable efforts to
facilitate his purchase of such club membership at fair market value and subject
to the terms of the club membership contract.  In addition, the Purchaser and
the Company acknowledge and confirm that the Executive will be entitled to the
accrued benefit (taking into account any additional accrual in respect of 2012)
under the PNB Financial Bank Supplemental Executive Pension Plan (“SEPP”) as it
may be amended and/or terminated pursuant to the terms of the Merger Agreement,
and the Executive acknowledges that the rights under Section 3.01(b) of the SEPP
shall not be applicable in connection with the Merger.

 

(e)                                  Expense Reimbursement.  During the
Employment Period, the Company shall reimburse the Executive for all reasonable
expenses incurred by him in the performance of his duties in accordance with the
Company’s policies applicable to Peer Executives as in effect from time to time.

 

(f)                                    Prior Agreement Payment.  In full
satisfaction of the Executive’s rights under Section 6 of the Employment
Agreement between Seller and the Executive dated as of January 1, 2009 (as
amended) (the “Prior Agreement”) and in consideration of the Executive’s
obligations to abide by the restrictive covenants set forth in the Prior
Agreement which are restated in Section 9 of this Agreement, as of the Effective
Date, an amount in cash equal to $2,448,000 (the “Prior Agreement Payment”)
shall be deemed to be contributed to a deferred compensation interest bearing
account established for the benefit of the Executive, which amount shall be
payable to the Executive in a lump sum on the 55th day following the Executive’s
Date of Termination (as defined below) for any reason subject to any required
delay under Section 409A of the Code as provided under Section 12(h) and
contingent upon the Executive’s execution and nonrevocation of a

 

3

--------------------------------------------------------------------------------


 

release of claims in the reasonable and customary form used by the Purchaser
(delivered to him on or immediately prior to the Date of Termination) within 45
days of the Date of Termination.

 

5.                                       Termination of Employment.

 

(a)                                  Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period.  If the Purchaser determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may provide him with
written notice in accordance with Section 12(f) of this Agreement of its
intention to terminate his employment.  In such event, the Executive’s
employment with the Bank shall terminate effective on the 30th day after receipt
of such notice by the Executive (the “Disability Effective Date”), provided
that, within the 30 days after such receipt, the Executive shall not have
returned to full-time performance of his duties.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from his duties
with the Bank on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness that is determined to be total
and permanent by a physician selected by the Purchaser or its insurers and
acceptable to the Executive or his legal representative.

 

(b)                                 Cause.  The Purchaser may terminate the
Executive’s employment during the Employment Period either with or without
Cause.  For purposes of this Agreement, “Cause” shall mean that the Executive
has committed or caused to be committed:

 

(i)                                     an intentional act of fraud,
embezzlement or theft in connection with his duties or in the course of his
employment with the Bank or its affiliates;

 

(ii)                                  intentional wrongful damage to property of
the Company, the Bank or their respective affiliates;

 

(iii)                               intentional wrongful disclosure of trade
secrets or confidential information of the Company, the Bank or their respective
affiliates;

 

(iv)                              intentional violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final “Cease
and Desist Order”;

 

(v)                                 intentional breach of fiduciary duty
involving personal profit; or

 

(vi)                              intentional action or inaction which causes
material economic harm to the Company, the Bank or their respective affiliates;

 

provided, however, that none of the actions described in clauses (i) through
(vi) above shall constitute grounds for a termination for Cause unless any such
act or actions shall have been determined by the Purchaser Board to have been
materially harmful to the Purchaser, the Company or their respective
affiliates.  No act or failure to act on the part of the Executive shall be
deemed “intentional” unless done or omitted to be done by the Executive not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Purchaser, the Company or the Bank.  Notwithstanding the
foregoing, the Executive shall not be

 

4

--------------------------------------------------------------------------------


 

deemed to have been terminated for Cause hereunder unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of a majority of the Purchaser Board then in office at a
meeting of the Purchaser Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Purchaser Board), finding that
in the good-faith opinion of the Purchaser Board, the Executive had committed an
act set forth and specifying the particulars thereof in detail.

 

(c)                                  Notice of Termination.  Any termination by
the Purchaser for Cause shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(f) of this Agreement. 
For purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the Date of Termination (which date shall be not more than 30 days after the
giving of such notice).  The failure by the Purchaser to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Cause
shall not waive any right of the Purchaser hereunder or preclude the Purchaser
from asserting such fact or circumstance in enforcing the Purchaser’s rights
hereunder.

 

(d)                                 Date of Termination.  “Date of Termination”
means (i) if the Executive’s employment is terminated by the Purchaser for
Cause, or by the Executive, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, (ii) if the
Executive’s employment is terminated by the Purchaser other than for Cause or
Disability, the Date of Termination shall be the date on which the Purchaser
notifies the Executive of such termination, and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

(e)                                  Effect of Termination on Other Positions. 
If, on the Date of Termination, the Executive is a member of the Parent Board,
Company Board or the board of directors of any of their affiliates, or holds any
other position with the Purchaser, the Company or their respective affiliates,
the Executive shall be deemed to have resigned from all such positions as of the
Date of Termination.  The Executive agrees to execute such documents and take
such other actions as the Purchaser and the Company may request to reflect such
resignation.

 

6.                                       Obligations upon Termination.

 

(a)                                  By the Purchaser Other Than for Cause,
Death or Disability.  If, during the Employment Period, the Purchaser shall
terminate the Executive’s employment other than for Cause, death or Disability,
then, in addition to the payment provided in Section 4(f):

 

(i)                                     the Company shall pay to the Executive
the following amounts:

 

(A)                              the sum of (1) the Executive’s Annual Base
Salary through the Date of Termination, to the extent not theretofore paid and
not deferred, (2)

 

5

--------------------------------------------------------------------------------


 

any Annual Bonus earned by the Executive for a prior award period, to the extent
not theretofore paid and not deferred, and (3) any business expenses incurred by
the Executive that are unreimbursed as of the Date of Termination (the sum of
the amounts described in clauses (1), (2) and (3) shall be hereinafter referred
to as the “Accrued Obligations”), with such Accrued Obligations to be paid in a
lump sum within 30 days of the Date of Termination; and

 

(B)                                an amount equal to the sum of (1) the
Executive’s Annual Base Salary and (2) the average of the Annual Bonuses (or in
the case of fiscal years prior to the Effective Date, the annual bonus amounts
paid to the Executive by the Seller for such fiscal years) paid to the Executive
for the three most recently completed fiscal years ending immediately prior to
the Date of Termination, with such amount to be paid in equal installments in
accordance with the normal payroll practices of the Company over the one year
period following the Date of Termination, with such payments beginning on the
first regularly scheduled payroll date after the 60th day following the Date of
Termination, subject to any required delay under Section 409A of the Code as
provided under Section 12(h) and contingent upon the Executive’s execution and
nonrevocation of a release of claims in the reasonable and customary form used
by the Purchaser within 45 days of the Date of Termination; and

 

(ii)                                  to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its subsidiaries or affiliates through the Date of
Termination (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

(b)                                 Due to the Executive’s Death of Disability,
By the Purchaser for Cause or By the Executive for any Reason.  If, during the
Employment Period, the Executive’s employment is terminated (i) due to the
Executive’s death or Disability, (ii) by the Purchaser for Cause or (iii) by the
Executive for any reason, this Agreement shall terminate without further
obligations to the Executive or his legal representatives, other than for the
timely payment set forth in Section 4(f), and the timely payment or provision of
the Accrued Obligations and the Other Benefits, to the extent not theretofore
paid.  Accrued Obligations shall be paid to the Executive or his estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.

 

7.                                       Full Settlement.  The Purchaser’s and
the Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action which
the Purchaser or the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to him under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

6

--------------------------------------------------------------------------------


 

8.                                       Additional Payments.

 

(a)                                  Consistent with the Prior Agreement, if it
shall be determined that any amount, right or benefit paid, distributed or
treated as paid or distributed by the Company or any of its affiliates to or for
the Executive’s benefit in connection with the Merger (other than any amounts
payable pursuant to this Section 8) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, collectively, the “Excise Tax”),
then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount equal to the amount necessary such that after
payment by the Executive of all federal, state and local taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

(b)                                 All determinations required to be made under
this Section 8, including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination shall be made by an independent public accounting firm
selected by the Purchaser (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations to both the Company and the Executive
within 15 business days of the receipt of notice from the Executive or the
Company that there has been a Payment, or such earlier time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be paid by the
Company.  Any Gross-Up Payment, as determined pursuant to this Section 8, shall
be paid by the Company to the Executive (or to the Internal Revenue Service (the
“IRS”) or other applicable taxing authority on the Executive’s behalf) within
five days of the receipt of the Accounting Firm’s determination.  All
determinations made by the Accounting Firm shall be binding upon the Company and
the Executive; provided that following any payment of a Gross-Up Payment to the
Executive (or to the IRS or other applicable taxing authority on the Executive’s
behalf), the Company may require the Executive to sue for a refund of all or any
portion of the Excise Taxes paid on the Executive’s behalf, in which event the
provisions of Section 8(c) below shall apply.  As a result of uncertainty
regarding the application of Section 4999 of the Code hereunder, it is possible
that the IRS may assert that Excise Taxes are due that were not included in the
Accounting Firm’s calculation of the Gross-Up Payments (an “Underpayment”).  If
the Company exhausts its remedies pursuant to this Section 8 and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any
additional Gross-Up Payments that are due as a result thereof shall be promptly
paid by the Company to the Executive (or to the IRS or other applicable taxing
authority on Executive’s behalf).

 

(c)                                  The Executive shall notify the Company and
the Purchaser in writing of any claim by the IRS that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than 10 business days after
the Executive receives written notification of such claim and shall apprise the
Company and the Purchaser of the nature of such claim and the date on which such
claim is requested to be paid.  The Executive shall not pay such claim prior to
the expiration of the 30-

 

7

--------------------------------------------------------------------------------


 

day period following the date on which it gives such notice to the Company and
the Purchaser (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company or the Purchaser
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:  (i) give the Company and
the Purchaser all information reasonably requested by the Company and the
Purchaser relating to such claim; (ii) take such action in connection with
contesting such claim as the Company and the Purchaser shall reasonably request
in writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Purchaser and ceasing all efforts to contest such claim; (iii) cooperate
with the Company and the Purchaser in good faith in order to effectively contest
such claim; and (iv) permit the Company and the Purchaser to participate in any
proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all reasonable costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expense. 
Without limiting the foregoing provisions of this Section 8, the Company and the
Purchaser shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company and the
Purchaser shall determine and direct; provided, however, that if the Company and
the Purchaser direct the Executive to pay such claim and sue for a refund, the
Company shall, to the extent permitted by law, advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the Executive’s taxable year with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount.  Furthermore, the Company’s and the Purchaser’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the IRS or any
other taxing authority.

 

(d)                                 If, after the Executive’s receipt of an
amount paid or advanced by the Company pursuant to this Section 8, the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the Executive’s receipt of an amount advanced by the Company pursuant to this
Section 8 a determination is made that the Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after the Company’s receipt of notice of such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
contained herein, in no event shall any payment be made pursuant to this
Section 8 after the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits any related taxes to the
IRS.

 

9.                                       Restrictive Covenants.

 

(a)                                  Confidential Information.  The Executive
shall not at any time, whether during his employment or following the
termination of his employment, for any reason whatsoever, directly or
indirectly, disclose or furnish to any entity, firm, corporation or person,
except as otherwise required by law, any confidential or proprietary information
of the Company and its affiliates with respect to any aspect of their
operations, businesses or clients.  “Confidential or Proprietary Information”
shall mean information generally unknown to the public to which the Executive
gains access by reason of the Executive’s employment by or services to the
Company and its affiliates and includes, but is not limited to, information
relating to all present or potential customers, business and marketing plans,
sales, trading and financial data and strategies, operational costs, and
employment benefits and compensation.  For purposes of this Section 9, the
“Company” shall include its affiliates and each of its and their predecessor and
successor entities, including, without limitation, the Bank.

 

(b)                                 Return of Company Property.  All records,
files, memoranda, reports, customer information, client lists, documents and
equipment relating to the business of the Company and its affiliates that the
Executive prepares, possesses or comes into contact with while he is an employee
of the Company or its affiliates shall remain the sole property of the Company
and such affiliates.  The Executive agrees that upon the termination of his
employment he shall (i) not remove physically, electronically or in any other
way any Confidential or Proprietary Information from premises owned, used or
leased by the Company and its affiliates, (ii) provide to the Company all
documents, papers, files or other material in his possession and under his
control that are connected with or derived from his services to the Company and
(iii) retain no copies, summaries or notes thereof.  The Executive agrees that
the Company or the Purchaser owns all work product, patents, copyrights and
other material produced by the Executive during the Executive’s employment with
the Company.

 

(c)                                  Nonsolicitation.  The Executive agrees that
during his employment with the Company and its affiliates and for the 36-month
period beginning on the Date of Termination, he shall not (i) hire or attempt to
recruit or hire other employees, directly or by assisting others, nor shall the
Executive contact or communicate with any other employees of the Company, the
Bank or any of their respective affiliates for the purpose of inducing other
employees to terminate their employment with the Company, the Bank or any of
their respective affiliates, or (ii) induce or attempt to induce any customer
(whether former or current), supplier, licensee or other business relation of
the Company, the Bank or any of their respective affiliates to cease doing
business with the Company, the Bank or any of their respective affiliates, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Company, the Bank or any
of their respective affiliates, on the other hand.  For purposes hereof, “other
employees” shall refer to employees who are still actively employed by or doing
business with the Company, the Bank or any of their respective affiliates at the
time of the attempted recruiting or hiring.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Noncompetition.  The Executive agrees that
during his employment with the Company and its affiliates and for the 24-month
period beginning on the Date of Termination, he shall not engage or invest in,
own, manage, operate, finance, control, participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, lend his name or any similar name to, lend his
credit to or render services or advice to any business that provides services of
investment banking, consumer banking, commercial banking, financial advisory
services, mortgage banking, residential mortgage brokerage, commercial mortgage
brokerage, equipment leasing, personal property leasing, personal insurance,
commercial insurance, title insurance or other financial services of any type
whatsoever anywhere within the State of Texas; provided, however, the Executive
may purchase or otherwise acquire up to (but not more than) one percent (1%) of
any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

 

(e)                                  Equitable Remedies.  The Executive
acknowledges that (i) the goodwill associated with the Seller prior to the
Effective Date is an integral component of the value of the businesses of the
Seller and its subsidiaries following the Effective Date, (ii) the covenants
contained in the Prior Agreement, which are restated (with some modification) in
this Section 9 are necessary to preserve the value of the Seller businesses
following the Closing Date, and (iii) the Prior Agreement Payment was and is
being provided in consideration for the covenants contained in the Prior
Agreement, which are restated (with some modification) in this Section 9.  In
the event of a breach by the Executive of his obligations under this Agreement,
the Company and its affiliates, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Executive
acknowledges that the Company, the Bank and their respective affiliates shall
suffer irreparable harm in the event of a breach or prospective breach of
Sections 9(a), (b), (c) or (d) of this Agreement and that monetary damages would
not be adequate relief.  Accordingly, the Company shall be entitled to seek
injunctive relief in any federal or state court of competent jurisdiction
located in the State of Texas.

 

10.                                 Successors.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Purchaser and the Company shall not
be assignable by the Executive.  This Agreement and any rights and benefits
hereunder shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, heirs or legatees.  This Agreement and any rights and
benefits hereunder shall inure to the benefit of and be binding upon the
Purchaser and the Company and their successors and assigns.  The Purchaser Board
may delegate its authority to act under this Agreement to the Company Board
pursuant to a written instrument.

 

(b)                                 The Company and the Purchaser, as
applicable, will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to satisfy all of the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to satisfy such obligations if no such succession
had taken

 

10

--------------------------------------------------------------------------------

 


 

place.  As used in this Agreement, the “Company” and the “Purchaser” shall mean
the Company and the Purchaser as hereinbefore defined and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

11.                                 Arbitration.

 

(a)                                  The Executive and the Company acknowledge
and agree that any claim or controversy arising out of or relating to this
Agreement or the breach of this Agreement, or any other dispute arising out of
or relating to the employment of the Executive by the Company and its
affiliates, shall be settled by final and binding arbitration in the City of
Dallas, Texas, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in effect on the date the claim or controversy
arises.

 

(b)                                 All claims or controversies subject to
arbitration shall be submitted to arbitration within six months from the date
the written notice of a request for arbitration is effective.  All claims or
controversies shall be resolved by a panel of three arbitrators who are licensed
to practice law in the State of Texas and who are experienced in the arbitration
of labor and employment disputes.  These arbitrators shall be selected in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect at the time the claim or controversy arises.  Either party
may request that the arbitration proceeding be stenographically recorded by a
Certified Shorthand Reporter.  The arbitrators shall issue a written decision
with respect to all claims or controversies within 30 days from the date the
claims or controversies are submitted to arbitration.  The parties shall be
entitled to be represented by legal counsel at any arbitration proceeding.  The
Executive and the Company acknowledge and agree that each party will bear fifty
percent (50%) of the cost of the arbitration proceeding.  The parties shall be
responsible for paying their own attorneys’ fees, if any.

 

(c)                                  The Company and the Executive acknowledge
and agree that the arbitration provisions in Sections 11(a) and (b) of this
Agreement may be specifically enforced by either party and submission to
arbitration proceedings compelled by any court of competent jurisdiction.  The
Company and the Executive further acknowledge and agree that the decision of the
arbitrators may be specifically enforced by either party in any court of
competent jurisdiction.

 

(d)                                 Notwithstanding the arbitration provisions
set forth above, the Executive and the Company acknowledge and agree that
nothing in this Agreement shall be construed to require the arbitration of any
claim or controversy arising under the restrictive covenants in Section 9 of
this Agreement.  These provisions shall be enforceable by any court of competent
jurisdiction and shall not be subject to arbitration pursuant to Sections
11(a) through (c) of this Agreement.  The Executive and the Company further
acknowledge and agree that nothing in this Agreement shall be construed to
require arbitration of any claim for workers’ compensation benefits (although
any claims arising under Tex. Labor Code §450.001 shall be subject to
arbitration) or unemployment compensation.

 

11

--------------------------------------------------------------------------------


 

12.                                 Miscellaneous.

 

(a)                                  Amendment.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives;
provided, however, that the Company and the Purchaser may amend or modify this
Agreement to the minimum extent necessary if they determine, in good faith and
after consultation with the Executive that it is necessary to do so in order to
comply with applicable legal and/or regulatory requirements or guidance,
including, without limitation, the final Guidance on Sound Incentive
Compensation Policies issued on June 21, 2010, by the Office of the Comptroller
of the Currency, the Board of Governors of the Federal Reserve System, the
Federal Deposit Insurance Corporation and the Office of Thrift Supervision and
Section 956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
in the formal and conclusive interpretation thereof by any regulator or agency
of competent jurisdiction.

 

(b)                                 Withholding.  The Company may withhold from
any amounts payable under this Agreement such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

(c)                                  Applicable Law.  The provisions of this
Agreement shall be construed in accordance with the internal laws of the State
of Texas, without regard to the conflict-of-law provisions of any state.

 

(d)                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement, and this Agreement
will be construed as if such invalid or unenforceable provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

(e)                                  Waiver of Breach.  No waiver by any party
hereto of a breach of any provision of this Agreement by any other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party of any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.

 

(f)                                    Notices.  Notices and all other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, or prepaid overnight courier to the parties at the
addresses set forth below (or such other addresses as shall be specified by the
parties by like notice):

 

to the Company/Bank:

 

 

 

200 Crescent Court,

 

Suite 1330

 

Dallas, Texas 75201

 

12

--------------------------------------------------------------------------------


 

 

Attention:

Corey G. Prestidge

 

Facsimile:

(214) 580-5722

 

 

 

or to the Purchaser:

 

 

 

 

 

 

200 Crescent Court,

 

 

Suite 1330

 

 

Dallas, Texas 75201

 

 

Attention:

Corey G. Prestidge

 

Facsimile:

(214) 580-5722

 

 

 

or to the Executive:

At the most recent address maintained by the Company in its personnel records

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.  Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

 

(g)                                 Compliance with Procedures and Policies. 
The Executive agrees that at all times during the Employment Period he shall
adhere to and be subject to the policies and procedures of the Company and its
affiliates that may be in effect from time to time, including any claw-back
policy in effect at the Purchaser, the Company or their respective affiliates
that is applicable to similarly situated employees.

 

(h)                                 Section 409A.

 

(i)                                     General.  The ongoing obligations under
this Agreement are intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code.  Any payments that
qualify for the “short-term deferral” exception under Treasury Regulations
Sections 1.409A-1(b)(4), the “separation pay” exception under Treasury
Regulations 1.409A-1(b)(9)(iii) or any other exception under Section 409A of the
Code shall be paid under the applicable exceptions to the greatest extent
possible.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code.

 

(ii)                                  Reimbursements and In-Kind Benefits.  All
reimbursements and in-kind benefits that constitute deferred compensation within
the meaning of Section 409A of the Code provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits that the Company is

 

13

--------------------------------------------------------------------------------


 

obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Executive’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall the Company’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the date first written above).

 

(iii)                               Delayed Payment.  Notwithstanding anything
herein to the contrary, if any amounts payable or benefits to be provided to the
Executive under Section 6 of this Agreement or any other arrangement to which
the Executive is a party or participant constitute deferred compensation within
the meaning of Section 409A of the Code, (A) if the Executive is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Purchaser as in effect on the
Date of Termination), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable under this Agreement during the six-month period
immediately following the Date of Termination shall instead be paid on the first
business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code; and
(B) if the Executive dies following the Date of Termination and prior to the
payment of the any amounts delayed on account of Section 409A of the Code, such
amounts shall be paid to the personal representative of the Executive’s estate
within 30 days after the date of the Executive’s death.  In no event shall the
Date of Termination of Executive’s employment be deemed to occur until the
Executive experiences a “separation from service” within the meaning of
Section 409A of the Code, and, notwithstanding anything contained herein to the
contrary, the date on which such separation from service takes place shall be
the Date of Termination.

 

(i)                                     Survivorship.  Upon the expiration or
other termination of this Agreement, the respective rights and obligations of
the parties hereto shall survive such expiration or other termination to the
extent necessary to carry out the intentions of the parties under this
Agreement.

 

(j)                                     Entire Agreement.  From and after the
Effective Date, this Agreement shall supersede any other employment, severance
or change-of-control agreement between the Executive and Seller, the Company or
Purchaser with respect to the subject matter hereof, including without
limitation, the Prior Agreement.

 

(k)                                  Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and each of the
Company and the Purchaser has caused these presents to be executed in its name
and on its behalf, all as of the day and year first above written.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jerry L. Schaffner

 

Jerry L. Schaffner

 

 

 

 

 

MEADOW CORPORATION

 

 

 

 

 

By:

/s/ Jeremy B. Ford

 

Name:

Jeremy B. Ford

 

Title:

President

 

 

 

 

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Jeremy B. Ford

 

Name:

Jeremy B. Ford

 

Title:

President & CEO

 

SCHAFFNER EMPLOYMENT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------